DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 04/04/22 have been entered in the case. Claims 1-11 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification supports the limitation “each portion of the handle portion extends horizontally outward from the bending line”, as recited in the claims 1 & 11.  Based on the Figs. 1-4, the distal end portion (the curved line portion) of the handle portion extends outward but not horizontally with the bending line.  See marked up figures below.  Examiner acknowledges that a handle body, is located in between the bending line 14 and the distal curved portion, extends horizontally (perpendicular with the vertical/bending line 14) outward from the bending line.

    PNG
    media_image1.png
    300
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    855
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeed Malik (US 2017/0274158).
Regarding claim 1, Saeed Malik discloses a device, in Figs. 1-8, for marking injection sites for subsequent injections, comprising:
a disc portion 10, a handle portion 18; 
The disc portion 10 extending radially from an aperture (inside the disc portion; wherein a needle inserts thru therein, Figs. 7-8) to a periphery, the aperture and the disc portion forming a horizontal plane, wherein the aperture is disposed at a center of the disc portion, and wherein the aperture comprises a continuous boundary;
The handle portion fixedly connected to and extending outwardly from the periphery (at the top surface 10) of the disc portion 10.  Note: the top surface is a part of the periphery of the disc portion; wherein the handle portion 18 is bent relative to the disc portion 10 at a bending line 20-20, see Fig. 3; and wherein each portion of the handle portion 18 extends horizontally outwardly from the bending line 20-20.

    PNG
    media_image3.png
    622
    608
    media_image3.png
    Greyscale

Regarding claim 6, the handle portion 18 is bent relative to the disc portion 10 forming bend-angle therebetween, the handle portion 18 rotates along the clockwise and counter clockwise directions, see arrows in Fig. 6.  Therefore, the bend-angle of the handle portion 18 comprising between 45-179 degrees or 154 degrees, as required in the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saeed Malik (US 2017/0274158).
Regarding claims 2-5 and 8-9, Saeed Malik discloses the claimed invention except for the limitation that a disc diameter of the disc portion is between 10-60mm (or the disc diameter is 30 mm); an aperture diameter of the aperture is between 2.0-10 mm (or the aperture diameter is 6.0 mm); a thickness (e.g. assuming thickness of the disc portion) is between 0.5-5.0mm (or the thickness is 2.0 mm).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain a disc diameter, an aperture diameter and a thickness of the disc portion, as required in the claimed invention, since it has been held that these values of a result effective variable involve only routine skill in the art, for example, depending on a size of the body surface skin at the injection site.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al. (US 2012/0321579) in view of Saeed Malik (US 2017/0274158) and Dimitrova et al. (US 2005/0148935).
Regarding claim 11, Edelson discloses a method for treating forehead wrinkle, para [0184], and/or excessive seating, para [0019-0021, 0057] that can be applied at forehead area of a patient, the method comprising:
Step 1: it is very well-known or a must step in any medical treatment that a step of washing/cleaning a target treatment must be included before any medical treatment to avoid infection.  Therefore, in this case, the step of washing at least a portion of the patient’s face at a treatment site is a must step in the method of treating forehead wrinkle. 
Step 2: Edelson discloses that providing an antiseptic agent (e.g. ethanol, isopropanol, benzyl alcohol..., para [0205]) at the treatment site.  In addition, it is well-known in the medical art that before performing any medical procedure, the step of performing hygiene before injection, e.g., applying an antiseptic agent such as alcohol at the treatment site that is considering mandatory or guideline step either by health department or in the medical field to avoid infection. 
Steps 4-5: Edelson discloses a preparing a botulinum toxin solution for administration and injection the botulinum toxin solution at the injection sites (such as at forehead area), para [0181-0191, 0227].
Edelson discloses that the method of treatment of wrinkles and/or treating excessive sweating of a forehead by injection agent into a treatment site.  However, Edelson does not disclose a step 3 such as: marking a plurality of injection sites about the patient a device comprising: a disc portion, a handle portion, the disc portion extending radially from an aperture to a periphery, wherein the aperture is disposed at a center of the disc portion, the handle portion coupled to and extending outwardly from the periphery of the disc portion, wherein the handle portion is bent relative to the disc portion at a bending line.  Edelson does not disclose a step of removing markings from the injection sites. 
Modification of using a device (by in view of Saeed Malik):
Saeed Malik discloses a device, in Figs. 1-8, for marking injection sites for subsequent injections, as for intended use purpose, comprising:
a disc portion 10, a handle portion 18; the disc portion 10 extending radially from an aperture (inside the disc portion; wherein a needle inserts thru therein, Figs. 7-8) to a periphery, the aperture and the disc portion forming a horizontal plane, wherein the aperture is disposed at a center of the disc portion, and wherein the aperture comprises a continuous boundary; the handle portion fixedly connected to and extending outwardly from the periphery (at the top surface 10) of the disc portion 10.  Note: the top surface is a part of the periphery of the disc portion; wherein the handle portion 18 is bent relative to the disc portion 10 at a bending line 20-20, see Fig. 3; and wherein each portion of the handle portion 18 extends horizontally outwardly from the bending line 20-20.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Edelson with providing a template/guiding device, as taught by Saeed Malik, in order to guide a user performs an injection at the concentrated target area. 
Edelson in view of Saeed Malik does not disclose a step of marking a plurality of markings corresponding to injection sites and removing markings from the injection sites.  It is noted that the device in Saeed Malik can be used to mark plurality markings (in different injection sites for different times of use).  
Dimitrova discloses an injection guide to assist a botulinum toxin comprising: marking a plurality of injection sites with an injection guide for assisting botulinum toxin, para [0001-0002]; wherein the injection guide comprising: a sheet with aperture(s) for placement over an area of skin.  After placement of the injection guide, a pen or other mark is inserted through the hole to thereby easily establish a visible grid of where to inject a botulinum toxin, see abstract.  
Since the device of Dimitrova including a sheet (equivalent to the disc portion 10, in the Saeed Malik’s device) with the aperture located in the middle of the sheet/disc portion.  With the suggestion of Dimitrova, a person skilled in the art would recognize that the Saeed Malik’s device can be used for marking the injection site(s). 
Giving such a teaching of marking injection sites before injecting a botulinum toxin solution by Dimitrova, a person having ordinary skill in the art would have easily recognizes that modifying the method of Edelson in view of Saeed Malik with providing a step of marking a plurality of injection sites, as taught by Dimitrova, would provide the benefit of guiding or assisting a use to inject at right target sites.
It is well-known in the art that the step 6: removing the plurality of markings is very common step and considering a cleaning step right after the injection.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over G.L. King (US 1,991,103), called as King, in view of Simon et al. (US 2005/0154434).
Regarding claim 1, King discloses a device 1 for marking injection sites for subsequent injections, comprising: 
a disc portion 1 and a handle portion A; 
the disc portion 1 extending radially from an aperture (C-shaped; wherein a needle inserts therein, in Fig. 1) to a periphery, the aperture and disc portion forming a horizontal plane, wherein the aperture is disposed at a center of the disc portion, and further 
the handle portion A fixedly connected to and extending outwardly from the periphery of the disc portion; 
wherein the handle portion A is bent relative to the disc portion at a bending line (at a connection point in between the disc portion 1 and the handle portion A); and 
further wherein each portion of the handle portion A extends horizontally outward from the bending line.  

    PNG
    media_image4.png
    479
    469
    media_image4.png
    Greyscale

 King does not disclose that the aperture comprises a continuous boundary.
Simon discloses a device, in Figs. 4 & 12 for marking injection sites comprising: a disc portion 132 extending radially from an aperture (located at a center of the ring 132) to a periphery, the aperture and the disc portion forming a horizontal plane; wherein the aperture is disposed at a center of the disc portion 132; and wherein the aperture comprise a continuous boundary.
     It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a disc portion of the device of King with providing a disc portion formed as a ring-shaped (e.g. the aperture disposed at a center of the disc portion; wherein the aperture having a continuous boundary), as taught by Simon, in order to enhance and provide more support from the disc portion against on the skin during injection, and avoid the insertion of the needle outside the aperture of the disc portion. 

    PNG
    media_image5.png
    320
    541
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    314
    565
    media_image6.png
    Greyscale

Regarding claims 2-5 and 8-9, King in view of Simon discloses the claimed invention except for the limitation that a disc diameter of the disc portion is between 10-60mm (or the disc diameter is 30 mm); an aperture diameter of the aperture is between 2.0-10 mm (or the aperture diameter is 6.0 mm); a thickness (e.g. assuming thickness of the disc portion) is between 0.5-5.0mm (or the thickness is 2.0 mm).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain a disc diameter, an aperture diameter and a thickness of the disc portion, as required in the claimed invention, since it has been held that these values of a result effective variable involve only routine skill in the art, for example, depending on a size of a target tissue of injection.
Regarding claims 6-7, King in view of Simon discloses the claimed invention, as discussed in the claim 1 above. It appears in the Fig. 1 in King that the handle portion is bent relative to the disc portion forming a bend-angle about 135-165o which is in the required range of 45-179o.  In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain the handle portion being formed a bend-angle of 154 degreed, as required in the claimed invention, since it has been held that these values of a result effective variable involve only routine skill in the art.

    PNG
    media_image7.png
    256
    456
    media_image7.png
    Greyscale


Regarding claim 10, King in view of Simon discloses the claimed invention except for that the disc portion 132 (as modified by Simon) and the handle portion A (in King) comprises a monolithic piece.
Note: the term “monolithic” defines a single piece or cast in a single piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc portion and the handle portion formed as a single piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al. (US 2012/0321579) in view of G.L. King (US 1,991,103 - called as King), Simon et al. (US 2005/0154434) and Dimitrova et al. (US 2005/0148935).
Regarding claim 11, Edelson discloses a method for treating forehead wrinkle, para [0184], and/or excessive seating, para [0019-0021, 0057] that can be applied at forehead area of a patient, the method comprising:
Step 1: it is very well-known or a must step in any medical treatment that a step of washing/cleaning a target treatment must be included before any medical treatment to avoid infection.  Therefore, in this case, the step of washing at least a portion of the patient’s face at a treatment site is a must step in the method of treating forehead wrinkle. 
Step 2: Edelson discloses that providing an antiseptic agent (e.g. ethanol, isopropanol, benzyl alcohol..., para [0205]) at the treatment site.  In addition, it is well-known in the medical art that before performing any medical procedure, the step of performing hygiene before injection, e.g., applying an antiseptic agent such as alcohol at the treatment site that is considering mandatory or guideline step either by health department or in the medical field to avoid infection. 
Steps 4-5: Edelson discloses a preparing a botulinum toxin solution for administration and injection the botulinum toxin solution at the injection sites (such as at forehead area), para [0181-0191, 0227].
Edelson discloses that the method of treatment of wrinkles and/or treating excessive sweating of a forehead by injection agent into a treatment site.  However, Edelson does not disclose a step 3 such as: marking a plurality of injection sites about the patient a device comprising: a disc portion, a handle portion, the disc portion extending radially from an aperture to a periphery, wherein the aperture is disposed at a center of the disc portion, the handle portion coupled to and extending outwardly from the periphery of the disc portion, wherein the handle portion is bent relative to the disc portion at a bending line.  Edelson does not disclose a step of removing markings from the injection sites. 
Modification of using a device (by in view of King & Simon):
King discloses a guiding/marking device corresponding to injection site about the patient.  The device comprising: a disc portion 4, a handle portion A, the disc portion extending radially from an aperture (C-shaped aperture) to a periphery, wherein the aperture is disposed at a center of the disc portion; the handle portion A fixedly connected to and extending outwardly from the periphery of the disc portion 4, wherein the handle portion A is bent relative to the disc portion at a bending line, and wherein each portion of the handle portion A extends horizontally outward from the bending line.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Edelson with providing a template/guiding device, as taught by King, in order to guide a user performs an injection at the concentrated target area. 
Edelson in view of King does not discloses that the aperture in disc portion of the guiding/marking device comprises a continuous boundary.
Simon discloses a device, in Figs. 4 & 12 for marking injection sites comprising: a disc portion 132 extending radially from an aperture (located at a center of the ring 132) to a periphery, the aperture and the disc portion forming a horizontal plane; wherein the aperture is disposed at a center of the disc portion 132; and wherein the aperture comprise a continuous boundary.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a disc portion of the device of King (or a method of Edelson in view of King) with providing a disc portion formed as a ring-shaped (e.g. the aperture disposed at a center of the disc portion; wherein the aperture having a continuous boundary), as taught by Simon, in order to enhance and provide more support from the disc portion against on the skin during injection, and avoid the insertion of the needle outside the aperture of the disc portion. 

    PNG
    media_image5.png
    320
    541
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    314
    565
    media_image6.png
    Greyscale

Edelson in view of King and Simon does not disclose a step of marking a plurality of markings corresponding to injection sites and removing markings from the injection sites.  It is noted that the device in King can be used to mark plurality markings (in different injection sites for different times of use).  
Dimitrova discloses an injection guide to assist a botulinum toxin comprising: marking a plurality of injection sites with an injection guide for assisting botulinum toxin, para [0001-0002]; wherein the injection guide comprising: a sheet with aperture(s) for placement over an area of skin.  After placement of the injection guide, a pen or other mark is inserted through the hole to thereby easily establish a visible grid of where to inject a botulinum toxin, see abstract.  
Since the device of Dimitrova including a sheet (equivalent to the disc portion 132, in the King in view of Simon’s device) with the aperture located in the middle of the sheet/disc portion.  With the suggestion of Dimitrova, a person skilled in the art would recognize that the device of (King in view Simon) can be used for marking the injection site(s). 
Giving such a teaching of marking injection sites before injecting a botulinum toxin solution by Dimitrova, a person having ordinary skill in the art would have easily recognizes that modifying the method of Edelson in view of King and Simon with providing a step of marking a plurality of injection sites, as taught by Dimitrova, would provide the benefit of guiding or assisting a use to inject at right target sites.
It is well-known in the art that the step 6: removing the plurality of markings is very common step and considering a cleaning step right after the injection.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783